The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to Applicant’s responses filed on April 18, 2022 have been considered but are deemed moot in view of new ground of rejections below.

Claims 1-20 are amended.  Claims 1-20 are pending. 
 

 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-10, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hoof et al (US. Pub. No. US 2018/0075251 A1).

With respect to claims 1, 9 and 17, Van Hoof et al teaches 
determining, by a processing unit, objects to be protected by a protection policy that are selected by a user in a set of objects ([0004] data be transmitted to a data protection computer component, such as from the processor to the data protection component. [0075] Data Protection Component. [0076] FIG. 2 and also to FIG. 3, a data protection component (270). data protection component (270) can be within a data protection compliance boundary (310). data protection component (270) may operate independent. the data protection component (270) can be developed and/or managed, [0053] user inputs choosing intents, confidence levels for the intents (240)); 
generating, by the processing unit, one or more filtering conditions based on an analysis of the objects selected by the user ([0011] data protection for processing of natural language intent queries based on results from a data protection component can classify data as protected data or non-protected data. Based on that classification, the protection can be implemented by inhibiting transmission (filtering), [0084] protected data (330) may be filtered out of the data, [0011] protected data from the processor that is handling the query to the extension, such as by filtering); and 
setting the protection policy for objects not selected by the user meeting the one or more filtering conditions in the set of objects ([0011] classifying data as protected data or non-protected data. Based on that classification, the protection can be implemented by inhibiting transmission (such as using filtering) of data that is classified as protected data).
 
 With respect to claims 2, 10 and 18, Van Hoof et al teaches obtaining a new object; determining whether the new object meets the one or more filtering conditions; and setting the protection policy for the new object responsive to determining that the new object meets the one or more filtering conditions ([0011] classifying data as protected data or non-protected data. Based on that classification, the protection can be implemented by inhibiting transmission (such as using filtering)).

With respect to claims 6 and 14, Van Hoof et al teaches determining the objects not selected by the user meeting the one or more filtering conditions in the set of objects; and reminding the user, based on a comparison between the objects not selected by the user meeting the one or more filtering conditions and the objects selected by the user, whether one or more objects are missed in the selection ([0011] data protection for processing of natural language intent queries based on results from a data protection component can classify data as protected data or non-protected data. Based on that classification, the protection can be implemented by inhibiting transmission filtering).

With respect to claims 7 and 15, Van Hoof et al teaches presenting the generated one or more filtering conditions to the user; and receiving adjustment of the one or more filtering conditions by the user ([0011] protected data from the main natural language processor that is handling the query to the extension, such as by filtering).

With respect to claims 8 and 16, Van Hoof et al teaches object attribute, a logical operator, and a comparison value, and a dynamic filter is formed for the one or more filtering conditions of the protection policy and the protection policy ([0011] protected data from the main natural language processor that is handling the query to the extension, such as by filtering).

 Allowable Subject Matter

Claims 3-5, 11-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to post whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The present application is being examined under the pre-AIA  first to invent provisions. 




/ISAAC M WOO/           Primary Examiner, Art Unit 2163